NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JAIME CASTANEDA,                                 No. 11-71058

               Petitioner,                       Agency No. A095-877-313

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Jaime Castaneda, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order summarily dismissing his appeal

from an immigration judge’s (“IJ”) decision. Our jurisdiction is governed by 8

U.S.C. § 1252. We deny in part and dismiss in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          In his opening brief, Castaneda fails to address, and therefore has waived,

any challenge to the BIA’s summary dismissal of his appeal for failure to provide

statements specifying the reasons underlying his challenge to the IJ’s decision

granting voluntary departure. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-

80 (9th Cir. 2013) (a petitioner waives an issue by failing to raise it in the opening

brief).

          We lack jurisdiction to review any challenge to the BIA’s April 5, 2010,

order of removal determining that Castaneda is statutorily ineligible for

cancellation of removal because the petition for review is not timely as to that

order. See 8 U.S.C. § 1252(b)(1); see also Pinto v. Holder, 648 F.3d 976, 985-86

(9th Cir. 2011) (explaining that the BIA’s order denying relief from removal and

remanding to the IJ for voluntary departure is a final order of removal triggering

the 30-day deadline for petitioning for review of final orders).

          In light of our disposition, we need not address Castaneda’s remaining

contentions.

          PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                     11-71058